     Case 8:19-cv-00082-JLS-KES Document 25 Filed 05/10/19 Page 1 of 8 Page ID #:359



 1    James C. Shah (SBN 260435)
      SHEPHERD, FINKELMAN, MILLER
 2    & SHAH, LLP
 3    35 E. State Street
      Media, PA 19063
 4    Phone: (610) 891-9880
 5    Fax: (866) 300-7367
      jshah@sfmslaw.com
 6
 7    Attorneys for Defendants, Careful Shopper, LLC
      Adam Starke and Sora Starke
 8
 9
                     IN THE UNITED STATES DISTRICT COURT
10
11                FOR THE CENTRAL DISTRICT OF CALIFORNIA
12    TP-LINK USA CORPORATION,                   Case No.: 8:19-CV-00082-JLS-
13                                               KES
                        Plaintiff,
14                                               DEFENDANTS’ REPLY IN
15          vs.                                  SUPPORT OF MOTION TO
                                                 DISMISS OR, IN THE
16    CAREFUL SHOPPER, LLC,                      ALTERNATIVE,
17    ADAM J. STARKE, SORA                       TRANSFER OR STAY THIS
      STARKE, and DOES 1 through                 ACTION
18
      10, inclusive,
19
                        Defendants.
20
21
22
23
24
25
26
27
28                    Defendants’ Reply In Support Of Motion To Dismiss Or, In The Alternative,
                                                                  Transfer Or Stay This Action
                                                            Case No. 8:19-CV-00082-JLS-KES
     Case 8:19-cv-00082-JLS-KES Document 25 Filed 05/10/19 Page 2 of 8 Page ID #:360



 1           Defendants, Careful Shopper LLC (“Careful Shopper”), Adam J. Starke and
 2    Sora Starke (“Defendants”), submit this Reply in further support of their Motion to
 3
      Dismiss or, in the Alternative, Transfer or Stay This Action (“Motion”).
 4
 5    Defendants’ Reply focuses on two issues not entirely covered in their Motion.
 6           A.     The April 5, 2019 EDNY Hearing
 7
             Although this case has commanded resources of both the Court and Counsel,
 8
 9    in the end the parties are in a procedural morass of sorts.1 To further complicate
10    matters, TP-Link relies heavily upon spontaneous remarks from the Bench in the
11
      New York Action at the hearing of April 5, 2019. TP-Link points to those of-the-
12
13    cuff remarks to suggest that Judge Dearie has already decided the personal
14    jurisdictional issue in TP-Link’s favor. While Defendants do not dispute the
15
      content of Judge Dearie’s comments, remarks from the bench are decidedly not
16
17    final decisions:
18
             It is the court’s holding — not the judge’s initial remarks from the
19           bench — that accompanies the final order on appeal to us. Viewed in
             context, none of the judge’s initial remarks can be fairly deemed a
20
             ‘factual finding.’ Ante at 16 n.7. Nor should they be woven into a
21           factual narrative as if they were.
22
23
24
25    1
       Aside from Judge Dearie’s offhand remark about arbitrating the case, His Honor neither asked
26    any questions nor entertained any argument regarding TP-Link USA Corporation’s (“TP-Link”)
      argument that the Amazon arbitration provision between Careful Shopper and Amazon entitles
27    TP-Link, a wholly unrelated non-signatory thereto, to demand arbitration thereunder.

28                       Defendants’ Reply In Support Of Motion To Dismiss Or, In The Alternative,
                                                                     Transfer Or Stay This Action
                                                               Case No. 8:19-CV-00082-JLS-KES
                                                      1
     Case 8:19-cv-00082-JLS-KES Document 25 Filed 05/10/19 Page 3 of 8 Page ID #:361



 1    Mason v. Commonwealth, 64 Va. App. 292, 767 S.E.2d 726, 741 (2015). See also
 2    Albany Ins. Co. v. Anh Thi Kieu, 927 F.2d 882, 893 (5th Cir. 1991) (“the idle
 3
      remarks of the court during trial do not implicate the rights of the parties as much
 4
 5    as the court’s final decision”); Rodriguez v. Rozum, 535 F. App’x 125, 129 (3d Cir.
 6    2013) (“the en banc court found that the trial judge’s remarks from the bench were
 7
      not ‘findings of fact’ but instead were ‘gratuitous prefatory remarks’”).
 8
 9          Without a final, binding decision from Judge Dearie, whether the Eastern
10    District of New York lacks personal jurisdiction over TP-Link is uncertain at this
11
      point how Judge Dearie will rule. His Honor remarked as follows:
12
13          Is everybody familiar with the KISS test? . . . But, in my head, if I
            keep it simple, which is why I have some reservations, it’s TP-Link
14          transaction business in New York—without question—as they
15          concede—with folks like B&H, no direct contact that I can discern
            with Careful Shopper. Careful Shopper acquires these products, sells
16          them on Amazon to third parties . . .
17
            That’s pretty simple—maybe too simple, I will concede—but, on the
18
            basis of that, I don’t see how we drag TP-Link into a New York court
19          . . . it has nothing to do with the gravamen of the lawsuit.
20
      Dkt. 24-3, Transcript of April 5, 2019 Hearing, at 3:21-4:13 (emphasis added).
21
            In his remarks at the hearing Judge Dearie did not mention application of the
22
23    KISS test with respect to the purchases that TP-Link, through Tom Lei, made
24
      directly (and surreptitiously) from Careful Shopper on the Amazon Marketplace.
25
      To hold that those purchases do not constitute the transaction of business in New
26
27    York, Judge Dearie will have to decide that purchases on Amazon, from a third-
28                      Defendants’ Reply In Support Of Motion To Dismiss Or, In The Alternative,
                                                                    Transfer Or Stay This Action
                                                              Case No. 8:19-CV-00082-JLS-KES
                                                     2
     Case 8:19-cv-00082-JLS-KES Document 25 Filed 05/10/19 Page 4 of 8 Page ID #:362



 1    party seller,2 are critically different for personal jurisdictional purposes than
 2    purchases directly from a seller on its own website. 3
 3
              Further, Judge Dearie also made remarks during the hearing that suggest a
 4
 5    desire to address the merits of the case. For example, Judge Dearie stated,
 6    “Meanwhile, it seems to me -- well, the trademark is a different matter, but I’m
 7
      tempted to discuss the merits of the underlying claims, but we will save that
 8
 9    perhaps for another day.” Dkt. 24-3 at 19:13-16. These competing comments
10    made during the hearing give further support to the argument that remarks are not
11
      final decisions and that neither the parties, nor this Court, should treat them as
12
13    such.
14
15            B.    Federal Rule of Civil Procedure 13(a) Applicability and
                    Satisfaction
16
17            The second issue addressed in this Reply is whether TP-Link’s trademark

18    infringement claim is a compulsory counterclaim in the main action and whether
19
      Rule 13(a) applies.
20
21
                    1.      Rule 13(a) is Applicable
22
23
      2
        All agree that CSC was the “seller” as a matter of law.
24    3
        In so ruling, the Court would call into question whether purchasers of products on the Amazon
      Marketplace from New York third-party sellers may (or may not) enjoy the protection of
25    NYGBL 639-b, rendering manufacturer’s new product warranty disclaimer unenforceable as to
26    New York transactions. See Bel Canto Design, Ltd. v. MSS HiFi, Inc., 837 F. Supp. 2d 208, 227;
      2011 U.S. Dist. LEXIS 146701, at *45. Since the Amazon platform transacts roughly 50% of
27    the online sales nationally, such a decision would be of great legal consequence.

28                        Defendants’ Reply In Support Of Motion To Dismiss Or, In The Alternative,
                                                                      Transfer Or Stay This Action
                                                                Case No. 8:19-CV-00082-JLS-KES
                                                       3
     Case 8:19-cv-00082-JLS-KES Document 25 Filed 05/10/19 Page 5 of 8 Page ID #:363



 1           Rule 13(a)(1) provides that “[a] pleading must state as a counterclaim any
 2    claim that—at the time of its service—the pleader has against an opposing party if
 3
      the claim: (A) arises out of the transaction or occurrence that is the subject matter
 4
 5    of the opposing party’s claim.” TP-Link conflates “claim that . . . arises out of the
 6    transaction or occurrence that is the subject matter of the opposing party’s claim”
 7
      with “at the time of its service” to create a dependency of the claim on the actual
 8
 9    filing of a “pleading,” as defined by Civ. Rule 7. The Rule does not require an
10    actual filing of a respondent’s “pleading” in order to limit the counterclaimant’s
11
      options to filing in the first-filed court. Rather, Civ. Rule 13(a) imparts that any
12
13    such claim shall be filed in the first-filed court if it is to be filed in any court at all:
14           The better and prevailing view is that an action is either sufficiently
15           related to another action to meet the compulsory counterclaim test or
             it is not. The status of the first-filed action is irrelevant. To hold
16           otherwise would be a considerable if not fatal blow to Rule 13(a) and
17           the policies it embodies.
18
             Grumman Sys. Support Corp. v. Data Gen. Corp., 125 F.R.D. 160,
19
      163-64 (N.D. Cal. 1988).
20
21           Obviously, TP-Link’s argument goes too far. Were TP-Link’s argument
22
      correct, Civ. Rule 13(a) would compel the filing of no counterclaim except upon
23
      the counterclaimant’s election. By not filing a Civil Rule 7 “pleading,” the litigant
24
25    would leave the door open to filing her related claim in the forum of her choice.
26
                    2.     Rule 13(a) is Satisfied
27
28                       Defendants’ Reply In Support Of Motion To Dismiss Or, In The Alternative,
                                                                     Transfer Or Stay This Action
                                                               Case No. 8:19-CV-00082-JLS-KES
                                                      4
     Case 8:19-cv-00082-JLS-KES Document 25 Filed 05/10/19 Page 6 of 8 Page ID #:364



 1          TP-Link is correct that the events giving rise to its compulsory counterclaim
 2    were not the same events as those giving rise to Careful Shopper’s claims. The
 3
      Second and Ninth Circuit, however, apply a “Logical Connection Test,” and not a
 4
 5    “Same Events Test,” as TP-Link suggests.
 6          The compulsory counterclaim rule is meant to bring related subject matters
 7
      together in a single proceeding; hence, the use of the wording “subject matter” in
 8
 9    the Rule. In the Second Circuit, intellectual property and business interference
10    claims have long been held sufficiently related to warrant and require Rule 13(a)
11
      treatment:
12
13          In determining whether a claim ‘arises out of the transaction . . . . that
            is the subject matter of the opposing party’s claim, ‘this Circuit
14          generally, has taken a broad view, not requiring ‘an absolute identity
15          of factual backgrounds . . . . but only a logical relationship between
            them.’ United States v. Aquavella, 615 F.2d 12, 22 (2d
16          Cir.1979) (quoting United Artists Corp. v. Masterpiece Productions,
17          Inc., 221 F.2d 213, 216 (2d Cir.1955)); see Moore v. New York Cotton
            Exchange, 270 U.S. 593, 610, 46 S. Ct. 367, 371, 70 L. Ed. 750
18
            (1926). See also, 3 Moore’s Federal Practice at para. 13.13.
19
20          In United Artists Corp. v. Masterpiece Productions, Inc., 221 F.2d at
            216, the Second Circuit held that a counterclaim alleging unfair trade
21          practices and conspiratorial activities was logically related to an
22          action for copyright infringement, and was, therefore, a compulsory
            counterclaim. In applying Fed.R.Civ.P. 13(a), the court noted that
23          ‘transaction is a word of flexible meaning. It may comprehend a series
24          of many occurrences depending not so much upon the immediateness
            of their connection as upon their logical relationship.’ Id. at 216
25          (quoting Moore v. New York Cotton Exchange, 270 U.S. at 610, 46 S.
26          Ct. at 371). United Artists’ lawsuit was alleged to be ‘one of a series
            of harassing maneuvers designed to interfere with defendant’s . . . .
27          rights.’ United Artists, 221 F.2d at 216.
28                     Defendants’ Reply In Support Of Motion To Dismiss Or, In The Alternative,
                                                                   Transfer Or Stay This Action
                                                             Case No. 8:19-CV-00082-JLS-KES
                                                    5
     Case 8:19-cv-00082-JLS-KES Document 25 Filed 05/10/19 Page 7 of 8 Page ID #:365



 1
             Four Seasons Solar Prods. Corp. v. Sun Sys. Prefabricated Solar
 2
 3    Greenhouses, Inc., 101 F.R.D. 292, 295 (E.D.N.Y. 1983).
 4           As Defendants stated in their opening brief:
 5
             TP-Link’s defense in New York, i.e. that ‘unauthorized’ sales did not
 6           carry a new product warranty and were therefore materially different
 7           than ‘authorized’ sales, is the central pillar of TP-Link’s affirmative
             position here. It is unquestionably the case that TP-Link’s Trademark
 8           Infringement Claims bear a logical relationship to the New York
 9           Action.
10    Motion, Dkt. 21 at 11.
11
          C.        Conclusion
12
13        Based on Judge Dearie’s comments at the initial scheduling conference on
14    September 12, 2018, TP-Link’s tactics throughout the New York litigation, which
15
      resulted in three adverse rulings from Magistrate Judge Levy - on a Motion to
16
17    Compel Discovery, 4 a Motion to Strike Constitutional Argument,5 and a Motion
18    for Excess Pages6 - Defendants decided that it would be imprudent to consent to a
19
      material delay in the case. With that said, Defendants are well aware of Judge
20
21    Dearie’s remarks at the April 5th hearing and fully appreciate that it is within the
22
      Court’s discretion, should it so choose, to defer ruling on the instant Motion at this
23
24
25    4
         Careful Shopper, LLC v. TP-Link USA Corporation, Case No.18-cv-03019 E.D.N.Y. filed
26    May 22, 2018, at Order of November 30, 2018.
      5
        Id. at Order of February 14, 2019 (Motion granted on consent after TP-Link agreed to abandon
27    the constitutional agreement that Plaintiff sought to strike).
      6
        Id. at Order of February 4, 2019.
28                         Defendants’ Reply In Support Of Motion To Dismiss Or, In The Alternative,
                                                                           Transfer Or Stay This Action
                                                                     Case No. 8:19-CV-00082-JLS-KES
                                                            6
     Case 8:19-cv-00082-JLS-KES Document 25 Filed 05/10/19 Page 8 of 8 Page ID #:366



 1    time, adjourn the hearing currently scheduled for May 24, 2019, and/or take such
 2    further action as the Court deems appropriate.
 3
 4    Dated: May 10, 2019                     SHEPHERD, FINKELMAN, MILLER
                                              & SHAH LLP
 5
 6                                            By: /s/ James C. Shah
                                                  James C. Shah (SBN 260435)
 7                                                35 E. State Street
 8                                                Media, PA 19063
                                                  Phone: (610) 891-9880
 9                                                Fax: (866) 300-7367
10                                                jshah@sfmslaw.com
11                                                LAW OFFICE OF
12                                                MARK SCHLACHET
                                                  Mark Schlachet (admitted pro hac vice)
13                                                3515 Severn Road
14                                                Cleveland, Ohio 44118
                                                  Telephone: (216) 225-7559
15                                                Facsimile: (216) 932-5390
16                                                markschlachet@me.com
17                                                Attorneys for Defendants Careful
18                                                Shopper, LLC, Adam J. Starke and Sora
                                                  Starke
19
20
21
22
23
24
25
26
27
28                     Defendants’ Reply In Support Of Motion To Dismiss Or, In The Alternative,
                                                                   Transfer Or Stay This Action
                                                             Case No. 8:19-CV-00082-JLS-KES
                                                    7
